COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  WILLIAM SHAWN WALDREP,                          §             No. 08-19-00027-CR

                                Appellant,        §               Appeal from the

  v.                                              §          90th Judicial District Court,

  THE STATE OF TEXAS,                             §           of Young County, Texas

                                Appellee.         §                 (TC#11080)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF DECEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.